Title: From George Washington to Major General Israel Putnam, 1 June 1777
From: Washington, George
To: Putnam, Israel

 

Dr Sir
Head Qrs at Middle Brook June 1st 1777.

I have now before me your Two favors of the 27th and 30th Ulto. I thank you for the information contained in the latter; I had the substance of it, transmitted before in a Letter from Genl McDougal.
In respect to the Rhode Island Detachment, you will have received Orders for their march to join Colo. Olney at Morris Town.
I do not agree with you in Sentiment, respecting the Quantity of provision you mention as necessary to be lodged at Fort Montgomery. I think such a supply would be highly improper. Provision should be lodged in the Country above & contiguous to the Fort, from whence It can be easily & occasionally drawn; but if it is deposited there & that by any means should fall into the Enemy’s hands, the misfortune would be aggravated in the Loss of it. In a word, as Supplies can always be had from the Upper Country, whilst the Fort can be maintained, the quantity to be there should be inconsiderable. When ever the Enemy attempt to possess the Fort, they will be repulsed, or accomplish their plan in the course of three or four days. I am Dr Sir with great esteem Yr Most Obedt servant.
